[exhibit10148002.gif] [exhibit10148002.gif]










Exhibit 10.148




May 7, 2007




Mr. Rick Neeson

New Seasons Assisted Living

101 West Elm Street

Suite 350

Conshohocken, PA 19428




Dear Mr. Neeson:




By unanimous vote, the Board of Directors of Cord Blood America, Inc. (CBAI) has
agreed to extend you this offer to join the company as a Member of its Board of
Directors effective June 1, 2007.  




Acceptance of the position as a Member of CBAI’s Board of Director contains the
following consideration:




Ø

A (2) two year term

Ø

A variable amount of  restricted shares of CBAI.ob stock per year of service

Ø

All travel related expense reimbursement associated with Board requested
activities.  

Ø

Expense reimbursement for requested activities that further the business cause
of CBAI

Ø

Officer and Director Liability Coverage




Mr. Neeson, your credentials speak for themselves and we are anxious to have you
be an integral part of the growth of our organization.  Your signature below
constitutes acceptance of this offer.  You can fax directly to my attention at
888-588-2673.




Please free to contact me at 888-882-2673 if you have any questions.  







 

 

 

 

Matt Schissler

Rick Neeson

CEO and Chairman of Board, CBAI

 


















